Citation Nr: 0331691	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  94-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from July 1969 to March 1973.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a July 1994 decision by the Louisville, 
Kentucky, Regional Office (RO).

On appeal the veteran appears to raise the issue of 
entitlement to service connection for Type II diabetes 
mellitus.  This issue, however, is not currently developed or 
certified for appellate review.  Hence, it is referred to the 
RO for appropriate consideration. 


REMAND

The veteran appealed the July 1994 RO decision, and the Board 
denied the claim in January 1997.  The veteran moved for 
reconsideration of the Board decision, and his motion was 
denied in July 1997.  He appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and, in an April 1999 order, the Court sustained a joint 
motion to remand filed by the VA General Counsel and the 
veteran's attorney.  In December 1999, the Board remanded the 
case for further procedural development.  The case was 
returned to the Board and, in a March 2002 decision, the 
Board again denied the claim.  The veteran again appealed to 
the Court and, in a June 2003 order, the Court again 
sustained a motion to remand the case filed jointly by the VA 
General Counsel and the veteran's attorney.

In the latest order the case was remanded to ensure VA 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA prescribes VA duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's responsibility 
to obtain evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), and VA duties pursuant thereto are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

The veteran's attorney in this case and the VA General 
Counsel question the adequacy of VCAA notice to the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 13 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  This remand will allow 
VA to ensure that the veteran has been given that notice to 
which he is entitled under the VCAA and Court precedent.

The Court remand has afforded the Board another opportunity 
to carefully review the evidence in this case, and it is 
noted that, although the earliest PTSD diagnosis of record is 
dated in 1993, the veteran has reported VA treatment for PTSD 
beginning in 1988.  Records of that treatment should be 
obtained.  In addition, it appears that he was hospitalized 
for psychiatric treatment at Lincoln Trail Hospital in 
January and December 1990.  Records of those hospitalizations 
should be obtained as well.  Since those records have not 
been available to VA examiners, an additional VA 
psychological evaluation and a psychiatric examination may be 
necessary if precedent conditions described below are met.

The veteran seeks service connection for PTSD based on events 
he claims occurred while he was stationed in Vietnam.  
Service connection is granted when evidence shows that 
current disability resulted from injury or disease incurred 
or aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  More specifically, 
service connection for PTSD requires medical evidence of a 
diagnosis of PTSD made in accord with the diagnostic criteria 
of the applicable edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
medical evidence linking the disorder to events in service 
and, unless the veteran engaged in combat with the enemy or 
was held as a prisoner of war and the claimed stressor event 
is related to those experiences, credible supporting evidence 
that the claimed in-service stressor events occurred.  
38 C.F.R. §§ 3.304(f), 4.125 (2003).

The veteran has been diagnosed with PTSD, but extensive VA 
psychological testing in September 1993 suggested that he 
exaggerates his symptoms as well as his combat experience.  
Further, the 1993 psychological testing and evaluation and 
psychiatric examination showed a significant personality 
disorder, and the psychiatric examiner noted that symptoms of 
some personality disorders may mimic symptoms of PTSD.  Thus, 
it is not clear that the veteran has PTSD but, if he does, it 
may be due to any number of traumatic events that have 
occurred in his life since he was discharged from service.

Aside from the possible questionable diagnoses of PTSD, the 
veteran's claim has been denied primarily because of a lack 
of credible supporting evidence that the traumatic events he 
reported-shooting an old man and woman and throwing a 
grenade at the enemy-actually occurred.  As indicated above, 
corroborating evidence is needed unless the veteran engaged 
in combat with the enemy, or was a prisoner of war, in which 
case his statement as to the occurrence of the events would 
suffice.  In this case, the appellant was not a prisoner of 
war, and he did not receive any awards such as the Purple 
Heart or Silver Star, indicating that he engaged in combat 
with the enemy.  Hence, without more, credible supporting 
evidence that those two events actually occurred is the 
evidence needed to substantiate his claim.

The veteran's representative, in a July 2001 letter, 
contended that the veteran's unit, the 589th Engineer 
Battalion, devoted 45 percent of its effort to combat and 
operational support missions.  That contention, for which 
there is no evidentiary support in this record, was addressed 
in the March 2002 Board decision.  Paragraph 1(c)(1) of the 
18th Engineer Brigade's Operational Report/Lessons Learned 
for the period ending 31 July 1970 noted that 45 percent of 
the Brigade's construction effort was devoted to combat and 
operational support missions, but 18th Engineer Brigade units 
were stationed all over Vietnam, and that 45-percent figure 
cannot be linked to Company B, 589th Engineer Battalion, 
merely on the basis of the fact that the Brigade was the 
Battalion's higher headquarters.

In an October 2003 letter, his representative contended that 
the veteran was assigned to a unit that was stationed in an 
area where combat occurred and, therefore, the veteran 
engaged in combat with the enemy.  Such a syllogism will not, 
however, suffice as it represents a misunderstanding of the 
term "engage in combat with the enemy."

The Court, in addressing the term "combat" and evidence 
that establishes it, has noted that service in a combat zone 
is stressful, to some degree, for everyone there regardless 
of their duties and experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-3 (1991).  So evidence of service in a combat 
zone, in and of itself, does not prove that everyone there 
engaged in combat with the enemy.  Zarycki v. Brown, 6 Vet. 
App. 91, 98-9 (1993).  Combat, as the term is used in 
38 C.F.R. § 3.304(f), means to fight in battle.  WEBSTER'S II 
NEW COLLEGE DICTIONARY 223 (1995).  The phrase "'engaged in 
combat with the enemy' requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  (Emphasis added.)  VAOPGCPREC 12-99; 65 
Fed.Reg. 6257 (2000).  Thus, to determine whether a veteran 
engaged in combat with the enemy, the Board looks for 
evidence that he participated, in some meaningful way, in an 
actual confrontation with enemy forces.  In the absence of 
such evidence and, under the current state of this record 
such evidence is absent, credible supporting evidence is 
needed that the two stressor events noted above actually 
occurred.

With regard to stressor events, the veteran claimed, in 1993, 
that he shot an old man and woman and that he threw a hand 
grenade at the enemy.  He was diagnosed with PTSD on the 
basis of those claims.  Since then, he has variously 
contended that:  his compound came under mortar attack; he 
was in a convoy and a vehicle in it hit a land mine; he 
sustained a shell fragment wound and was offered, but turned 
down, a Purple Heart; while in the field, he became separated 
from his unit, "fought his way back," and wounded several 
of the enemy en route; and he volunteered to remove land 
mines and booby traps.  The Board, however, observes that the 
essence of PTSD is that the sufferer reexperiences traumatic 
events.  If traumatic events are truly reexperienced, the 
sufferer should have no trouble recalling them and reporting 
them the first time, and each time thereafter, he is 
examined.  It is questionable whether once the diagnosis is 
made, whether or not the diagnosis is correct, the claimant 
need only recall events from service until he recalls one for 
which credible supporting evidence can be found.  Here, while 
hospitalized in 1993, the veteran said the traumatic events 
he reexperiences are shooting an old man and woman and 
throwing a grenade at the enemy, and the evidence needed to 
substantiate his claim is credible supporting evidence that 
those events occurred.

Finally, there has been another change in the law, in 
addition to VCAA, that must be addressed:  in June 1999, 
38 C.F.R. § 3.304(f) was amended effective March 7, 1997.  
Before the amendment, only evidence from the service 
department could establish that the veteran engaged in combat 
with the enemy, but the amendment removed that limitation to 
the service department.  Under the current regulation, the 
determination regarding combat must be based on all the 
evidence of record.  In addition, the amendment recognized 
the fourth edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS as the source of 
diagnostic criteria for PTSD.  Generally, when the law 
changes after a claim is filed but before it is finally 
adjudicated, the version most favorable to the claimant 
applies.  In this case, the Board is of the view that the 
amended version of 38 C.F.R. § 3.304(f) is more favorable to 
the veteran, and will apply that version.

In conclusion, service connection for PTSD in this case turns 
on credible supporting evidence that stressor events the 
veteran identified, when PTSD was first diagnosed, actually 
occurred.  In light of the foregoing and the Order of the 
Court this case must be remanded again.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must notify the veteran that:

a.  Evidence needed to substantiate 
his claim for service connection for 
PTSD is credible supporting evidence 
that stressor events he identified, 
when PTSD was first diagnosed, 
actually occurred.

b.  It is his responsibility, and 
his alone, to provide the foregoing 
evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  He has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he reports in 
writing that he wishes to waive any 
time limitation set forth under 38 
U.S.C.A. § 5103. 

2.  The veteran must identify all non-VA 
health care providers who have, between 
January 1988 and June 1993, examined or 
treated him for PTSD.  The RO must 
attempt to obtain records of examinations 
and treatment from health care providers 
the veteran identifies.  Specifically, 
the RO must attempt to obtain records of 
the veteran's January and December 1990 
hospitalization at Lincoln Trail 
Hospital.  In addition, the RO must 
obtain VA records, dated between January 
1988 and June 1993, that reflect 
treatment for PTSD.

3.  Upon completion of the development 
prescribed above, the RO must review all 
of the medical evidence of record to 
determine the earliest PTSD diagnosis and 
the stressor events relied upon by 
examiners who made that diagnosis.  If, 
and only if, credible supporting evidence 
that those stressor events actually 
occurred is received within the year 
prescribed by paragraph 1(c) above, then 
the veteran must be afforded VA 
evaluations and examinations described 
below.

4.  If credible supporting evidence is 
obtained of stressor events relied upon 
for the earliest diagnosis of PTSD, the 
veteran must be afforded VA psychological 
testing and evaluation.  The claim file 
must be sent to the examiner for review.

a.  The examiner must carefully 
review this decision and postservice 
treatment records, particularly the 
records that show the earliest 
diagnosis of PTSD, and the 
evaluation report should reflect 
that review.

b.  Testing should include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  Axis II diagnoses must not be 
deferred.  If testing and evaluation 
results in diagnoses on both Axis I 
and Axis II, the examiner should 
distinguish symptoms attributable to 
each diagnosis.

d.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD.  If 
the veteran claims to have forgotten 
the details of events he claims to 
have experienced, and the examiner 
relied upon those forgotten events 
to diagnose PTSD, the examiner must 
explain how the appellant 
"reexperiences" events he cannot 
remember.  The examiner should 
explain how, if the veteran 
reexperiences stressor events that 
occurred in service, he could cite 
so many different stressor events to 
various examiners.  Further, the 
examiner must explain how the 
stressor events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The examiner 
must indicate whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also indicate whether he has 
true flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections.  Finally, the 
examiner must distinguish PTSD 
attributable to in-service events 
from that attributable to preservice 
and postservice events.

5.  If the veteran is afforded VA 
psychological testing and evaluation 
then, after associating with the file the 
report of the psychological evaluation 
prescribed above, the veteran must be 
afforded a psychiatric examination.  The 
claim file must be sent to the examiner 
for review.

a.  The examiner must carefully 
review this decision and postservice 
treatment records, particularly the 
records that show the earliest 
diagnosis of PTSD, and the 
examination report should reflect 
that review.

b.  Axis II diagnoses must not be 
deferred.  If examination results in 
diagnoses on both Axis I and Axis 
II, the examiner should distinguish 
symptoms attributable to each 
diagnosis.

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD.  If 
the veteran claims to have 
"forgotten" the details of events 
he claims to have experienced, and 
the examiner relied upon those 
forgotten events to diagnose PTSD, 
the examiner must explain how the 
appellant "reexperiences" events 
he cannot remember.  The examiner 
should explain how, if the veteran 
reexperiences stressor events that 
occurred in service, he could cite 
so many different stressor events to 
various examiners.  Further, the 
examiner must explain how the 
stressor events are persistently 
reexperienced, explain how stimuli 
are persistently avoided, and 
identify persistent symptoms of 
increased arousal.  The examiner 
must indicate whether the veteran 
demonstrates agitation and arousal 
when his experiences are probed, and 
must also indicate whether he has 
true flashbacks, accompanied by 
disorientation, or whether he merely 
has recollections.  Finally, the 
examiner must distinguish PTSD 
attributable to in-service events 
from that attributable to preservice 
and postservice events.

6.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record and, if the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


